      Case 4:19-cv-00425-BSM Document 24 Filed 01/06/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

FANTASIA WALKER                                                            PLAINTIFF

v.                        CASE NO. 4:19-CV-00425-BSM

USABLE MUTUAL INSURANCE COMPANY, et al.                                 DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 6th day of January, 2021.


                                                 UNITED STATES DISTRICT JUDGE
